Dewey, J.
— Debt by Vanvacter against Patterson. The action is founded on a sealed note made by the defendant to one Bagnell for 200 dollars, dated March the 27th, 1838, payable in three years from December the 25th, 1838, and assigned by Bagnell, March the 15th, 1839, to one Marsh, and by him to the plaintiff. The defendant pleaded the statutory plea of payment to Bagnell before notice of the assignment by him to Marsh; and alleged as matters of set-off three notes; one made by Bagnell to the defendant, August the 11th, 1840, for 65 dollars payable December the 25th of the same year; one made by Bagnell to one Hanna, July the 2d, 1840, for 90 dollars payable December the 25th, 1840, and assigned by Hanna to the defendant May the 27th, 1841; and another made by Bagnell to one Brandenburgh, August the 16th, 1840, for 60 dollars payable December the 25th, 1840, and assigned by Brandenburgh to the defendant April the 10th, 1841. The plaintiff replied, that the defendant had notice of the assignment of the note mentioned in the declaration by Bagnell, as the assignment is therein alleged, before he received the notes described in the plea; conclusion to the country, and issue. . The cause was submitted to the Court without a jury.
On the trial, the plaintiff produced the note and assignments set out in the. declaration, and proved that Marsh, on the 15th of March, 1839, notified the defendant of the assignment by Bagnell to Marsh; and that the defendant then admitted *95that he held no set-off against the note. The defendant produced the notes and assignments described in his plea, to the admission of which in evidence the plaintiff objected, but they were admitted. The defendant was also permitted to prove, notwithstanding the objection of the plaintiff, that Marsh, the first assignee of the note declared on, transferred it to one Wainright by a blank indorsement, that Wainright, without indorsing it himself, transferred it to one Tappen, who transferred it by delivery to Bagnell, who, in the same manner, transferred it to the plaintiff, who, before the maturity of the note, filled up the blank over Marsh's name by an assignment to himself. The Court, after deducting certain credits which appeared upon the notes produced by the defendant as matters of set-off, allowed the amount due upon them in favour of the defendant, and rendered a judgment for the plaintiff for the difference between that amount and the sum due on the note which is the foundation' of the action.
We do not think the Court committed any error in suffering the notes and their assignments mentioned in the plea to go in evidence. Their existence was admitted by the pleading ; and it was proper they should be read. But it was erroneous to admit the parol evidence. The issue was, whether the defendant, before'he acquired the matters of set-off, had notice of BagnelVs assignment of the note declared on to Marsh. The evidence was foreign to that issue, and should, therefore, have been excluded. To let in such evidence, the defendant should have framed his plea differently. He should have shown that Bagnell,. after his assignment to Marsh, again became the legal owner of the note, and that the defendant held the matters of set-off during such second ownership, or that he acquired them without notice of BagnelVs second transfer. Such a plea would have conformed to the facts of the case, and would, under the statute regulating the assignment of notés not negotiable by the law merchant, have barred the action, unless the plaintiff could have replied and proved notice to the defendant of BagnelVs assignment to the plaintiff, before the defendant procured the notes relied on as set-offs.
As the issue stands, -it was supported by the plaintiff by his proof that the defendant had notice of BagnelVs assignment *96to Marsh, before he procured any notes against Bagndl; and the judgment should have been in favour of the plaintiff for the full amount of the note declared on.
J. S. Reid, for the plaintiff.
J. S. Newman, for the defendant.

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.